Citation Nr: 1134957	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.

3.  Entitlement to an effective date before May 3, 2005 for the grant of service connection for a bilateral hearing loss disability based on clear and unmistakably error in a rating decision by the RO in December 2005. 

4.  Entitlement to an effective date before May 3, 2005 for the grant of service connection for tinnitus based on clear and unmistakably error in a rating decision by the RO in December 2005. 

5.  Whether there was clear and unmistakably error in a rating decision by the RO in December 2005, denying service connection for a disability of the lumbosacral spine. 

6.  Whether new and material evidence has been presented to reopen the claim of service connection for a disability of the lumbosacral spine.
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1959 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board is deferring a decision on whether there was clear and unmistakably error in a rating decision by the RO in December 2005, denying service connection for a disability of the lumbosacral spine. 

The new and material evidence claim for a disability of the lumbosacral spine is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, was not affirmatively shown to have been present during service; diabetes mellitus, type 2, was not manifested to a compensable degree within one year from the date of separation from service in 1962; and diabetes mellitus, type 2, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 

2.  Throughout the appeal period, the bilateral hearing loss disability has been manifested by level I hearing in the right ear and level IV hearing in the left ear.

3.  In a rating decision in December 2005, the RO assigned an effective date of May 3, 2005, for the grant of service connection for a bilateral hearing loss disability and the correct facts, as the facts were known at the time, were before the RO and the statutory and regulatory provisions extant at the time, governing the assignment of an effective dated for service connection, were correctly applied.

4.  In a rating decision in December 2005, the RO assigned an effective date of May 3, 2005, for the grant of service connection for tinnitus and the correct facts, as the facts were known at the time, were before the RO and the statutory and regulatory provisions extant at the time, governing the assignment of an effective date for service connection, were correctly applied.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated by service, and diabetes mellitus, type 2, as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

3.  In a rating decision in December 2005, the RO granted service connection for a bilateral hearing loss disability and assigned an effective date of May 3, 2005, which was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 2010); 38 C.F.R. § 3.105(a) (2010).

4.  In a rating decision in December 2005, the RO granted service connection for tinnitus and assigned an effective date of May 3, 2005, which was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 2010); 38 C.F.R. § 3.105(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

On the claims for an earlier effective date for the grant of service connection for a bilateral hearing loss disability and for tinnitus based on clear and unmistakable error in a rating decision by the RO, the U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to a claim that a RO decision contained clear and unmistakable error, citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)). 

VCAA 

Duty to Notify

On the claim of service connection for diabetes mellitus, type 2, and the claim for increase for a bilateral hearing loss disability, the VCAA does apply. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection and the claim for increase, the RO provided pre-adjudicatory VCAA notice by letter, dated in March 2008.  

The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The VCAA notice also included the type of evidence needed to substantiate a claim for increase, namely, evidence to show that the disability has worsened and the effect the disability on employment. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records he identified.  The VCAA notice included the provisions for determining the effective date of a claim and the degree of disability assignable.  





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  And no further VCAA notice is required.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records

On the claim of service connection for diabetes mellitus, neither a VA examination nor a VA medical opinion is needed to decide, because the records does not establish that the Veteran experienced an event, injury or disease in service, relating to diabetes mellitus.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On the claim for increase, in June 2008, the Veteran was afforded a VA examination to evaluate the service-connected hearing loss.  The report of the VA examination contains sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).



As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Diabetes Mellitus, Type 2  

Facts

The Veteran served on active duty with the U.S. Army from October 1959 to January 1962.  He was stationed in the United States and in West Germany.

The service treatment records, including the reports of entrance and separation examination, contain no complaint, finding, history, symptom, treatment, or diagnosis of diabetes mellitus.

After service, in a statement in Apri1 2008, the Veteran's brother stated that the Veteran was treated for diabetes in 1997.

In April 2008, a private physician reported that the Veteran had been under his care for diabetes mellitus, type 2, since 2004.

Laboratory testing by VA in October 2008 showed an elevated glucose level and a high A1C.






Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).





Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 


If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as diabetes mellitus, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.   If a Veteran is presumably exposed to Agent Orange under, there is a presumption of service connection for diabetes mellitus, type 2.   38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) and 3.309(e). 

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ. 
38 C.F.R. §§ 3.307(a)(6)(iii). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 



When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a finding, treatment, or diagnosis, diabetes mellitus, type 2, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology) 

As symptoms of diabetes mellitus, type 2, were not noted in service, that is, there is no competent evidence either contemporaneous with or after service that symptoms of diabetes mellitus, type 2, were observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).  

38 C.F.R. § 3.303(d) (First Diagnosed After Service)

As for service connection based on the initial documentation after service, in April 2008, a private physician reported treating the Veteran since 2004 for diabetes mellitus, type 2, and in April 2008 the Veteran's brother stated that the Veteran was treated for diabetes in 1997. 

Although the Veteran is competent to describe symptoms, diabetes mellitus, type 2, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the diabetes mellitus, type 2, is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim. Layno at 469-71 (lay testimony is competent as to symptoms of an injury or illness); see Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

As the presence or diagnosis of diabetes mellitus, type 2, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, diabetes mellitus, type 2, is a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of diabetes mellitus, type 2. 



Where, as here, there is a question of the presence or a diagnosis of diabetes mellitus, type 2, not capable of lay observation by case law, and the disease is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran statements and lay statement are offered as proof of the presence of the diabetes mellitus, type 2, in service or before 1997, the Veteran's lay statements and other lay statement are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence of diabetes mellitus, type 2, before 1997.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has associated diabetes mellitus, type 2, to an injury, disease, or event in service.

To the extent the Veteran has expressed the opinion that diabetes mellitus, type 2, is related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

Here the question of the relationship between diabetes mellitus, type 2, and an injury, disease, or event in service is not a simple medical question and as the Veteran as a lay person is not competent to declare either the presence or diagnosis of diabetes based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between diabetes mellitus, type 2, an injury, disease, or event in service.






As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the cause of diabetes mellitus, type 2, the Board need not reach the question of whether or not the Veteran's statements are credible.

As the record does not contain competent evidence that links diabetes mellitus, type 2, to an established injury, disease, or event in service, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity, there is no possible association with service, VA is not required to further develop the claim under 38 C.F.R. § 3.303(d), by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For these reasons, the Veteran has not met the evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).

38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (Presumptive Service Connection for a Chronic Disease) 

Diabetes mellitus, type 2, was first documented in April 2008, when a private physician reported that the Veteran had been under his care for diabetes mellitus, type 2, since 2004.  And in Apri1 2008, the Veteran's brother stated that the Veteran was treated for diabetes in 1997.  In either event, diabetes mellitus was first shown at least 35 years after service, which is well beyond the one year period after discharge from service in 1962 for presumptive service connection for diabetes mellitus as a chronic disease, service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not established. 





38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (Presumptive Service Connection due to Exposure to Agent Orange 

The Veteran served in the United States and in Germany before his separation from service in January 1962.  He did not serve in Vietnam or in Korea and the presumptions of exposure to Agent Orange and of service connection for diabetes mellitus, type 2, due to exposure to Agent Orange do not apply.  38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6). 

As there is no competent evidence from any source that the Veteran was actually exposed to Agent Orange while he was in service, the Board need not reach the question of proof of actual direct causation under Combee.

For the above reasons, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type 2, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

Bilateral Hearing Loss

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).


Facts and Analysis

On VA audiological examination in June 2008, the Veteran complained of difficulty hearing in each ear.  History included noise exposure in service and a right ear infection several years earlier, but no history of surgery or head trauma.  The Veteran complained of occasional dizziness, that is, an unsteady sensation, accompanied by nausea.  The VA examiner noted that the Veteran was retired, but the Veteran had worked as a automobile machinist with occupational noise exposure to machinery.   The Veteran described tinnitus and that his daily activities were seriously affected.  The VA examiner reported that the Veteran's hearing loss did not require medical follow-up. 

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 35, 55, and 65, respectively, in the RIGHT ear; and 35, 70, 85, and 85, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 45, and the puretone threshold average in the left ear was 69.  The speech discrimination scores were 98 percent in the right ear and 80 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 45 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and the speech discrimination score of 98 is in the range between 92 and 100 percent.  For the left ear, the average 69 puretone decibel loss is in the range between 66 and 73 average puretone decibel and the speech discrimination score of 80 is at the end of the range of between 76 and 82 percent, which yields a numeric designation of IV.

Entering the resulting numeric designations of I for the right ear and IV for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.




Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

Although the Veteran wears hearing aids, a rating for hearing impairment is based on findings without the use of hearing aids.  38 C.F.R. § 4.85.  

The Board has considered whether a staged rating is appropriate, however, on the basis of the one VA examination, the Veteran's hearing loss did not meet the criteria for a compensable rating at any time during the appeal period and a staged rating is not warranted.  

For these reasons, the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply. 38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.




If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

An Earlier Effective Date for Service Connection for 
A Bilateral Hearing Loss Disability and for Tinnitus 
Based on Clear and Unmistakable Error

The Veteran alleges clear and unmistakable error in the rating decision by the RO in December 2005 assigning an effective date of May 3, 2005, for the grant of service connection for a bilateral hearing loss disability and for tinnitus.  He states that the effective date should have been in January 1993.

Law and Regulations

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.







A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of clear and unmistakable error and the reversal or amendment will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is defined as follows: either the correct facts, as they were known at the time, were not before the adjudicator; or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.   Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993). 

If a claimant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is; and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo at 44.




Facts of Record at the Time of the Rating Decision in December 2005

In March 1993, the Veteran filed an application for compensation or pension.  The Veteran indicated that he was not seeking compensation for a service connection disability.  In response to the question of whether he had previously filed a claim for any VA benefit, the Veteran responded that had filed for educational assistance, but not for compensation or pension.  

In describing his disability, the Veteran referred to records of a private physician.  The private physician's impression was a herniated lumbar disc secondary to an accident.  The physician stated that the Veteran should be considered permanently disabled for heavy manual labor based on a low back sprain.  No other medical conditions were referred to.  

In May 1993, the RO denied disability benefits.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  

There is no other record of communication from the Veteran until May 3, 2005, when he filed claims of service connection for a bilateral hearing loss disability and for tinnitus.  In a rating decision in December 2005, the RO granted service connection for the disabilities and assigned the same effective date for each disability, May 3, 2005, the date of receipt of the claims.  After the Veteran was notified of the rating decision and of his appellate rights, he did not appeal the assignment of effective date and the rating decision became final.

Applicable Law for an Effective Date for Service Connection 

The effective date of an award of service connection will be the day following separation from active service if the claim is received within 1 year after separation from service, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110.  



Analysis

The claims of service connection for a bilateral hearing loss disability and for tinnitus were received by VA on May 3, 2005, which is more than one year after the Veteran's separation from service in January 1962. 

As the claims were received more than one year after the Veteran's separation from service, under 38 U.S.C.A. § 5110, the effective date can be no earlier than the date of receipt of the claims, that is, May 3, 2005, unless there is evidence of clear and unmistakable error. 

A clear and unmistakable error would exist if there was a pending claim for the disabilities before May 3, 2005, which was not considered by the RO. 

A "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a VA benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  A claim for pension may be considered a claim for compensation.  38 C.F.R. § 3.151.  Any communication or action, indicating intent to apply for disability compensation may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran contends that he filed a claim for disability in 1993 and that the effective date for the grant of service connection for the disabilities should be in 1993. 

In looking at the claim filed by the Veteran in 1993, the Veteran indicated that he was not seeking compensation for a service-connected disability, but he was applying for pension due to a back disability.  

While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  See Brannon v. West, 12 Vet. App. 32, 34-35.  And a reasonable reading of the application does not in any way show intent to apply for service connection for a bilateral hearing loss disability or for tinnitus.  See Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997) (holding that veteran's application for pension benefits was not also a claim for compensation benefits because there was no evidence submitted with the application for pension that should have caused VA to construe it as a claim for compensation).  

And there is no evidence of any other submission from the Veteran prior to May 3, 2005.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326- 27 (Fed. Cir. 2006) (holding that plain language of 38 C.F.R. § 3.155 requires claimant to have intent to file a claim for VA benefits). 

In the rating decision in December 2005, the RO had the correct facts, namely, the date of receipt of the claims, May 3, 2005, and no pending claim, formal or informal, evincing intent to file claims of service connection for a bilateral hearing loss disability and for tinnitus, and the RO correctly applied 38 U.S.C.A. § 5110, the governing the effective date for the grant of service connection, when the claims  were received more than one year after the Veteran's separation from service, that is, the date of receipt of the claim. 

Accordingly, the Board concludes that the rating decision by the RO in December 2005, assigning an effective date of May 3, 2005, for the grant of service connection for a bilateral hearing loss disability and for tinnitus was not clearly and unmistakably erroneous, and reversal or amendment of the rating decision is not established. 






ORDER

Service connection for diabetes mellitus, type 2, is denied.

A compensable rating for a bilateral hearing loss disability is denied.

An effective date earlier than May 3, 2005, for the grant of service connection for a bilateral hearing loss disability based on clear and unmistakable error is denied.

An effective date earlier than May 3, 2005, for the grant of service connection for tinnitus based on clear and unmistakable error is denied.


REMAND

The Board is deferring a decision on whether there was clear and unmistakably error in a rating decision by the RO in December 2005, denying service connection for a disability of the lumbosacral spine, until the additional factual development on the new and material evidence claim for the same disability is completed. 

On the new and material evidence claim for a disability of the lumbosacral spine, the record shows that the Veteran sustained a back injury in 1990 or in 1991, and he had received Social Security disability benefits.  There is also evidence that he applied for Workers' Compensation in 1991 because of a back injury.  In addition, in July 2009, the Veteran identified private medical records pertinent to the claim. 

In accordance with 38 C.F.R. § 3.159(c), VA will give assistance in obtaining relevant records to a Veteran attempting to reopen a finally decided claim. 






Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain his behalf: 

i).  Records pertaining to the claim for workers' compensation in 1990 or 1991, and,

ii).  Records of the San Antonio Orthopædic Group, L.L.P., of San Antonio, Texas. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)


2.  Request records from the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, adjudicate the new and material evidence claim.  If any decision remains adverse to the Veteran, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


